Name: Commission Regulation (EEC) No 279/81 of 30 January 1981 fixing reference prices for fishery products applicable until 31 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/20 Official Journal of the European Communities 2. 2. 81 COMMISSION REGULATION (EEC) No 279/81 of 30 January 1981 fixing reference prices for fishery products applicable until 31 December 1981 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing tne European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (*), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the first subparagraph of Article 19 (6) thereof, Whereas for these reasons the withdrawal prices, to die extent that these lie within the limits set for this purpose, and otherwise the lower of those limits, should be used in determining reference prices; Whereas the reference prices for the products listed in Annex II to Regulation (EEC) No 100/76 must be derived from the guide prices therefore and fixed by reference to the price level at which intervention measures in respect of these products become applicable; whereas the reference prices for these products should therefore be fixed at 85 % of the guide prices fixed by Council Regulation (EEC) No 235/81 of 20 January 1981 ; Whereas, for the products listed in Annex IV (B) to Regulation (EEQ No 100/76, reference prices are determined on the baas of die reference price for die fresh product; Whereas the situation on the Community import marker for frozen products as specified in Annex IV (B) to Regulation (EEC) No 100/76 may make it necessary to take measures to protect Community producers, particularly as frozen products may be used in place of fresh products; whereas it is therefore necessary to fix a reference price for these products which takes into account the normal relationship between the fresh and frozen product in their different stages of processing; Whereas the measures provided for in this Regulation are in accordance with the opinion of die Management Committee for Fishery Products, Whereas Article 19 ( 1 ) of Regulation (EEQ No 100/76 provides inter alia for the fixing each year of reference prices valid in the Community for the products listed in Annexes I ( A) and (Q, II and IV (B) to that Regulation; Whereas Article 19 (2j of the aforesaid Regulation provides that for the products listed in Annex 1 (A) and (Q thereto such price is to be equal to not less than 60 % and not more than 90 % of the guide price; Whereas the guide prices, applicable until 31 December 1981 , for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 have been fixed by Council Regulation (EEQ No 235/81 of 20 January 198^1 ; HAS ADOPTED THIS REGULATION: Whereas it is essential to fix reference prices if appropriate measures are to be applied to protect Community production; whereas the implementation of such measures is closely linked with those taken within the Community to stabilize markets, in particular by the application of the system of withdrawal prices, that is prices below which producers' organizations will not put for sale the produce of their members; whereas the reference price must be fixed by applying to the guide price a percentage lying within the limits used in applying the withdrawal price; whereas this percentage must be based in particular on the supply and demand situation on the market; Article 1 The reference prices applicable until 31 December 1981 for the products listed in Annexes I (A) and (C), n and IV (B) to Regulation (EEC) No 100/76 shall be as shown in the Annex to this Regulation. Article 2 ( ») OJ No L20, 28 . 1 . 1976, p. 1 . ( 2 ) OJ No L 359, 3 1.1 2. 1980, p. 13 . This Regulation shall enter into force on 2 February 1981 . 2. 2 . 81 Ofbrial Journal of the European Communities No L 30/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORG1S Member of the Commission No L 30/22 Official Journal of the European Communities 2. 2 . 81 ANNEX !. Reference prices for die products listed in Annex I (A ) and (C) to Regulation (EcC) No 100/76 Products Reference price(ECU/ tonne) I. Herrings 238 2 . Sardines: ¡a ) Atlantic b ) Mediterranean 369 272 3 . RedÃ ±sh 535 4 . Cod 599 5 . Saithe 360 6 . Haddock 477 7 Whiting 389 8 . Mackerel 193 9 . Anchovies 343 10 . Plaice 523 i from 2. 2 . 1981 1 to 30. 4. 1981 628 i from 1 . 5 . 1981 I to 31 . 12. 1981 11 Hake (Merluccius spp ) 1 421 12 . Shrimps of the genus Crangon spp 748 ( I. Reference prices for the products listed in Annex U to Regulation ( EEC} No 100/ 76 Products Reference prier (ECU / tonne) 1 . Sardines 324 2 . Sea-bream, of the species Dentex dentex and Pagellus 819 3 . Squid (Loligo spp ) 1 731 4 . Squid (Ommastrephes sagittatus, Todarodes sagittatus, Illex spp) 845 5 . Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti 1 104 6 . Octopus 839 ill . Reference prices for frozen products listed in Annex IV (B) to Regulation ( EEC) No 100/76 Products Presentation Reference price (ECU / tonne ) 1 Cod Whole 719 fillers 1 659 2 . Saithe Whole 474 fillets 976 3 . Haddock Whole 591 fillets 1 486 4 . Redfish (Sebastes mannus) Whole 655 fillets 1 280 5 . Mackerel Whole 301 fillets 585 6 . Hake (Merluccius spp) Whole 565 fillets 919